Dear Mr. Langlinais:
You have requested the opinion of this office regarding the entitlement of heirs to the homestead exemption. Specifically, you are interested in determining if co-heirs (i.e., each of a number of heirs), who are above the age of majority, and who reside in the property they have inherited, are each entitled to a homestead exemption.
This office has previously opined that an heir who has reached the age of majority and who occupies inherited property, but is not the sole heir, is not entitled to the homestead exemption as he is an owner in indivision [La Const. (1974) Art.VII, Sec. 20]. Attorney General's Opinions Nos. 94-70 and 91-262, copies enclosed. See also Attorney General's Opinion No. 88-278, also enclosed. It follows that if a co-heir who is the sole occupant of inherited property is not entitled to a homestead exemption, then co-heirs who co-occupy inherited property are not each entitled to an individual homestead exemption.
We trust the foregoing adequately addresses your question. If this office can be of further assistance, please do not hesitate to call upon us.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv